Filed 3/18/15 P. v. McGowan CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B254285

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. GA090436)
         v.

MICHELLE McGOWAN,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Jared D. Moses, Judge. Affirmed.
         Julia J. Spikes, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
       Michelle McGowan appeals from a judgment entered following a jury trial
in which she was convicted of one count of grand theft auto (Pen. Code, § 487,
subd. (d)(1))1 and one misdemeanor count of simple assault (§ 240).2 We affirm.


               FACTUAL AND PROCEDURAL BACKGROUND
       On July 18, 2013, appellant was at the home of her mother, Cynthia Cox.
Cox’s neighbor, Margaret Taylor, called to talk to Cox, but after a brief
conversation, appellant took the phone and did not allow Taylor to speak further to
Cox. Taylor decided to walk over to speak to Cox in person.
       When Taylor arrived, she and Cox spoke at the front door. Appellant told
Taylor and Cox to be quiet because she was on the phone and then slammed the
door. After speaking to Taylor outside, Cox went inside the house. Taylor heard a
loud commotion and heard Cox yelling, “call the police.” Cox came out of the
house crying, with a bloody lip, and holding a landline phone that had been pulled
out of the wall.
       Taylor called 911 on her cell phone. Appellant came out of the house and
asked if Taylor was calling the police. Appellant grabbed the landline phone from
Cox and smashed it against a tree. She tried to grab Taylor’s cell phone, but
Taylor took it and said, “you’re not going to tear my phone up.” Appellant
returned into the house and came out holding wire cutters. She lunged with them
at Cox and Taylor.



1
       All further statutory references are to the Penal Code.
2
        The jury found her not guilty of assault likely to produce great bodily injury
(§ 245, subd. (a)(4)) and of two counts of dissuading a witness (§ 136.1, subd. (b)(1)),
and it deadlocked on a misdemeanor theft charge (§ 484, subd. (a)).


                                             2
      Appellant went back in the house, then she came out and drove away in
Cox’s car. Cox told Taylor that her checkbook and bank cards were gone.
      Police officers saw appellant driving the car and pulled her over. After
confirming that Cox did not give appellant permission to drive the car, they placed
appellant under arrest.
      Appellant testified that Taylor was swearing and yelling when she came to
Cox’s house, so appellant asked Taylor to be quiet. Appellant denied hitting her
mother in the mouth intentionally, stating that she accidentally hit her during a
struggle with the door. Appellant also claimed that it was Cox who pulled the
phone out of the wall. She panicked after Cox ran outside, so appellant took Cox’s
car and left. Appellant denied taking her mother’s credit cards. She testified that
her mother had given her permission to drive her car on previous occasions.
      Appellant was charged in an amended information with five counts: count
1, grand theft auto (§ 487, subd. (d)(1)); counts 2 and 3, dissuading a witness from
reporting a crime (§ 136.1, subd. (b)(1)); count 4, assault by means likely to
produce great bodily injury (§ 245, subd. (a)(4)); and count 5, second degree
robbery (§ 211). The information further alleged that appellant had suffered a
serious felony conviction for robbery (§ 212.5).3 The trial court granted
appellant’s section 1118.1 motion as to the robbery count and reduced count 5
from a robbery to the lesser included offense of petty theft.
      The court conducted a hearing on appellant’s challenge to the jury venire
and denied her challenge.
      The jury found appellant guilty of grand theft auto and simple assault, and
not guilty of assault likely to produce great bodily injury and of the two counts of


3
       The prosecutor subsequently acknowledged that she did not have evidence to
prove the prior conviction.

                                          3
dissuading a witness. The court declared a mistrial on the petty theft charge and
dismissed it.
      The court sentenced appellant to the mid term of two years on count 1 and
an additional six months on the simple assault misdemeanor to be served in any
penal institution, for a total of 30 months. The court awarded 204 days of
presentence actual custody credits and 204 days of conduct credits, for a total of
408 days of credit. Appellant filed a timely notice of appeal.


                                  DISCUSSION
      After review of the record, appellant’s court-appointed counsel filed an
opening brief asking this court to review the record independently pursuant to the
holding of People v. Wende (1979) 25 Cal. 3d 436, 441. On October 2, 2014, we
advised appellant that she had 30 days within which to submit any contentions or
issues that she wished us to consider. No response has been received to date.
      We have examined the entire record and are satisfied that no arguable issues
exist, and that appellant has, by virtue of counsel’s compliance with the Wende
procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against her in this case. (Smith v. Robbins (2000)
528 U.S. 259, 278; People v. Kelly (2006) 40 Cal. 4th 106, 112-113.)




                                          4
                   DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                WILLHITE, J.




We concur:




EPSTEIN, P. J.




COLLINS, J.




                            5